
	
		I
		111th CONGRESS
		2d Session
		H. R. 5707
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To protect consumers from certain aggressive sales
		  tactics on the Internet.
	
	
		1.Short titleThis Act may be cited as the
			 Restore Online Shoppers’ Confidence
			 Act.
		2.Findings;
			 declaration of policyThe
			 Congress finds the following:
			(1)The Internet has
			 become an important channel of commerce in the United States, accounting for
			 billions of dollars in retail sales every year. Over half of all American
			 adults have now either made an online purchase or an online travel
			 reservation.
			(2)Consumer
			 confidence is essential to the growth of online commerce. To continue its
			 development as a marketplace, the Internet must provide consumers with clear,
			 accurate information and give sellers an opportunity to fairly compete with one
			 another for consumers’ business.
			(3)An investigation
			 by the Senate Committee on Commerce, Science, and Transportation found abundant
			 evidence that the aggressive sales tactics many companies use against their
			 online customers have undermined consumer confidence in the Internet and
			 thereby harmed the American economy.
			(4)The Committee
			 showed that, in exchange for bounties and other payments,
			 hundreds of reputable online retailers and Web sites shared their customers’
			 billing information, including credit card and debit card numbers, with third
			 party sellers through a process known as data pass. These third
			 party sellers in turn used aggressive, misleading sales tactics to charge
			 millions of American consumers for membership clubs the consumers did not
			 want.
			(5)Third party
			 sellers offered membership clubs to consumers as they were in the process of
			 completing their initial transactions on hundreds of Web sites. These third
			 party post-transaction offers were designed to make consumers
			 think the offers were part of the initial purchase, rather than a new
			 transaction with a new seller.
			(6)Third party
			 sellers charged millions of consumers for membership clubs without ever
			 obtaining consumers’ billing information, including their credit or debit card
			 information, directly from the consumers. Because third party sellers acquired
			 consumers’ billing information from the initial merchant through data
			 pass, millions of consumers were unaware they had been enrolled in
			 membership clubs.
			(7)The use of a
			 data pass process defied consumers’ expectations that they could
			 only be charged for a good or a service if they submitted their billing
			 information, including their complete credit or debit card numbers.
			(8)Third party
			 sellers used a free trial period to enroll members, after which they
			 periodically charged consumers until consumers affirmatively canceled the
			 memberships. This use of free-to-pay conversion and
			 negative option sales took advantage of consumers’ expectations
			 that they would have an opportunity to accept or reject the membership club
			 offer at the end of the trial period.
			3.Prohibitions
			 against certain unfair and deceptive internet sales practices
			(a)Requirements for
			 Certain Internet-Based SalesIt shall be unlawful for any
			 post-transaction third party seller to charge or attempt to charge any
			 consumer’s credit card, debit card, bank account, or other financial account
			 for any good or service sold in a transaction effected on the Internet,
			 unless—
				(1)before obtaining
			 the consumer’s billing information, the post-transaction third party seller has
			 clearly and conspicuously disclosed to the consumer all material terms of the
			 transaction, including—
					(A)a description of
			 the goods or services being offered;
					(B)the fact that the
			 post-transaction third party seller is not affiliated with the initial
			 merchant, which may include disclosure of the name of the post-transaction
			 third party in a manner that clearly differentiates the post-transaction third
			 party seller from the initial merchant; and
					(C)the cost of such
			 goods or services; and
					(2)the
			 post-transaction third party seller has received the express informed consent
			 for the charge from the consumer whose credit card, debit card, bank account,
			 or other financial account will be charged by—
					(A)obtaining from the
			 consumer—
						(i)the
			 full account number of the account to be charged; and
						(ii)the
			 consumer’s name and address and a means to contact the consumer; and
						(B)requiring the
			 consumer to perform an additional affirmative action, such as clicking on a
			 confirmation button or checking a box that indicates the consumer’s consent to
			 be charged the amount disclosed.
					(b)Prohibition on
			 data-Pass used To facilitate certain deceptive Internet sales
			 transactionsIt shall be unlawful for an initial merchant to
			 disclose a credit card, debit card, bank account, or other financial account
			 number, or to disclose other billing information that is used to charge a
			 customer of the initial merchant, to any post-transaction third party seller
			 for use in an Internet-based sale of any goods or services from that
			 post-transaction third party seller.
			(c)Limitations on
			 use of negative option feature in Internet-Based sales
			 transactionsIt shall be unlawful for any person to charge or
			 attempt to charge any consumer for any goods or services sold in a transaction
			 effected on the Internet through a negative option feature, unless—
				(1)before obtaining
			 the consumer’s initial agreement to participate, the seller has clearly and
			 conspicuously disclosed all material terms of the transaction,
			 including—
					(A)the name of the
			 entity offering the goods or services;
					(B)a description of
			 the goods or services being offered;
					(C)the cost of such
			 goods or services;
					(D)notice of when
			 billing will begin and at what intervals the charges will occur;
					(E)the length of any
			 trial period;
					(F)a statement that
			 the consumer’s account will be charged unless the consumer takes affirmative
			 action and the steps the consumer must take to the avoid the charge; and
					(G)instructions for
			 stopping the recurring charges in accordance with the requirements of paragraph
			 (3);
					(2)the seller has
			 obtained the express informed consent described in subsection (a)(2) from the
			 consumer before charging or attempting to charge the consumer’s credit card,
			 debit card, bank account, or other financial account on a recurring basis;
			 and
				(3)the seller enables
			 the consumer to stop recurring charges from being made to the consumer’s credit
			 card, debit card, bank account, or other financial account through a simple
			 process that is available via the Internet and email.
				(d)Application with
			 other lawNothing in this Act shall be construed to supersede,
			 modify, or otherwise affect the requirements of the Electronic Fund Transfer
			 Act (15 U.S.C. 1693 et seq.) or any regulation promulgated thereunder.
			(e)DefinitionsIn
			 this section:
				(1)Initial
			 merchantThe term initial merchant means a person
			 that has obtained a consumer’s billing information directly from the consumer
			 through an Internet transaction initiated by the consumer.
				(2)Negative option
			 featureThe term negative option feature has the
			 meaning given that term in section 310.2(t) of the Federal Trade Commission’s
			 Telemarketing Sales Rule regulations (16 C.F.R. 310.2(t)).
				(3)Post-transaction
			 third party sellerThe term post-transaction third party
			 seller means a person that—
					(A)sells, or offers
			 for sale, any good or service on the Internet;
					(B)solicits the
			 purchase of such goods or services on the Internet through an initial merchant
			 after the consumer has initiated a transaction with the initial merchant;
			 and
					(C)is not a
			 subsidiary or corporate affiliate of the initial merchant.
					4.Enforcement by
			 Federal Trade Commission
			(a)In
			 generalViolation of this Act or any regulation prescribed under
			 this Act shall be treated as a violation of a rule under section 18 of the
			 Federal Trade Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts
			 or practices. The Federal Trade Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction, powers, and duties
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this
			 Act.
			(b)RegulationsNotwithstanding
			 any other provision of law, the Commission may promulgate such regulations as
			 it finds necessary or appropriate to carry out this Act under section 553 of
			 title 5, United States Code.
			(c)PenaltiesAny
			 person who violates this Act or any regulation prescribed under this Act shall
			 be subject to the penalties and entitled to the privileges and immunities
			 provided in the Federal Trade Commission Act as though all applicable terms and
			 provisions of the Federal Trade Commission Act were incorporated in and made
			 part of this Act.
			(d)Authority
			 PreservedNothing in this section shall be construed to limit the
			 authority of the Commission under any other provision of law.
			5.Enforcement by
			 State attorneys general
			(a)Right of
			 actionExcept as provided in
			 subsection (e), the attorney general of a
			 State, or other authorized State officer, alleging a violation of this Act or
			 any regulation issued under this Act that affects or may affect such State or
			 its residents may bring an action, as parens patriae, on behalf of the
			 residents of the State in any United States district court for the district in
			 which the defendant is found, resides, or transacts business, or wherever venue
			 is proper under section 1391 of title 28, United States Code, to enjoin further
			 violation, to compel compliance with this Act and any regulation issued under
			 this Act, to obtain damages, restitution, or other compensation on behalf of
			 residents of such State, or to obtain such further and other relief as the
			 court may deem appropriate.
			(b)Notice to
			 Commission requiredA State shall provide prior written notice to
			 the Federal Trade Commission of any civil action under
			 subsection (a) together with a copy of its
			 complaint, except that if it is not feasible for the State to provide such
			 prior notice, the State shall provide such notice immediately upon instituting
			 such action.
			(c)Intervention by
			 the CommissionThe Commission may intervene in such civil action
			 and upon intervening may—
				(1)be heard on all
			 matters arising in such civil action; and
				(2)file petitions for
			 appeal of a decision in such civil action.
				(d)ConstructionNothing
			 in this section shall be construed—
				(1)to prevent the
			 attorney general of a State, or other authorized State officer, from exercising
			 the powers conferred on the attorney general, or other authorized State
			 officer, by the laws of such State; or
				(2)to prohibit the
			 attorney general of a State, or other authorized State officer, from proceeding
			 in State or Federal court on the basis of an alleged violation of any civil or
			 criminal statute of that State.
				(e)LimitationWhenever
			 a civil action has been instituted by or on behalf of the Federal Trade
			 Commission for violation of this Act or any regulation prescribed under this
			 Act, no State may, during the pendency of such action instituted by or on
			 behalf of the Commission, institute a civil action under
			 subsection (a) of this section against any
			 defendant named in the complaint in such action for violation of this Act or
			 any regulation prescribed under this Act as alleged in such complaint.
			
